DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the handwritten drawings and lack of labelling of the numerous numbered boxes are unacceptable for examination. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.









Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). In this case Claim 8 depends on claim 5, with claim 7 depending on claim 1 interceding between it and claim 6 which also depends on claim 5. Appropriate correction is recommended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 recite the limitation "the second light source" in claim 1.  There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
Claims 17-20 depend from claim 1 and are seemingly also acting as an independent set of method claims. Thus, these claims are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for improper mixing of the statutory classes of invention. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shroff et al. (US 20200064611 A1).
Regarding Claim 1, Shroff et al. teaches a TIRFM-capable microscope (Abstract), comprising
a first light source configured to generate and emit incoherent excitation light onto a first optical path (Figure 4; Paragraphs 42-44);
the first optical path comprises in order from the first light source, a first projection lens system, a first spatial filter device, a second projection lens system and an objective (Figure 4; Paragraphs 42-44); and
a first controller (Paragraphs 42-44; teaches controlling a pattern through a spatial light modulator); 
wherein the first projection lens system is configured to project the excitation light onto the first spatial filter device and the first spatial filter device is configured to spatially filter the excitation light with two-dimensional patterns (Paragraphs 42-44; teaches controlling a pattern through a spatial light modulator),
the first spatial filter device lies in a first configuration in a plane (cBFP) conjugate to a back focal plane (BFP) of the objective (Paragraphs 42; Paragraph 43, “Referring to FIG. 4, a third embodiment of the instant TIRF/SIM system, designated 300, implements a radial aperture block 308 positioned at a plane conjugate to the back focal plane of the objective lens 322, thus allowing only marginal, annular excitation light beams 303B to pass through for scanning onto a sample 324.”; Paragraph 44),
the objective comprises an objective lens which is configured to direct the excitation light onto a sample and receive fluorescent light from the sample, wherein, for a numerical aperture NAObj of the objective and a refractive index nspec of the sample NAObj>nspec (Paragraph 4; Paragraph 44, “he evanescent wave (caused by the high angle, marginal rays 303B that are created by the radial annular block 308) produces very sharp/high contrast excitation at the sample 324. In some embodiments, the objective lens 322 may have a numerical aperture >1.4 NA (i.e. greater than the refractive index of the sample), such as 1.65 NA or 1.70 NA.”), and
the first controller is configured to activate the first spatial filter device to select or generate various two-dimensional patterns and select or adjust the position, shape, and/or size of the two-dimensional pattern such that TIRF illumination of the sample is generated (Paragraphs 42-44; teaches controlling a pattern through a spatial light modulator).
Regarding Claim 2, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches wherein the first controller is further configured to activate the first spatial filter device to provide an annular pattern and a circular pattern as two-dimensional patterns in order to switch between TIRF illumination and non-TIRF illumination (Paragraphs 42-44).
Regarding Claim 3, Shroff et al. teaches the TIRFM-capable microscope according to claim 2, Shroff et al. further teaches wherein an outer radius of the annular pattern is smaller than or equal to a maximum of an extension of a back focal plane (BFP) of the objective and an inner radius of the annular pattern is greater than or equal to a critical radius of the back focal plane which corresponds to a critical angle for a total internal reflection in a focal plane (FP) of the objective (Paragraphs 42-44; Paragraphs 65-68).
Regarding Claim 4, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches further comprising a second spatial filter device arranged in the first optical path in a plane (cFP) conjugate to the focal plane (FP) of the objective, the second spatial filter device being configured to spatially filter the excitation light with a plurality of different two-dimensional patterns, wherein one of the first controller or a second controller is configured to activate the second spatial filter device to select or generate a series of two-dimensional patterns (Paragraphs 42-48).
Regarding Claim 5, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches wherein the first spatial filter device comprises an aperture changing device with multiple circular and annular apertures (Paragraphs 42-48).
Regarding Claim 6, Shroff et al. teaches the TIRFM-capable microscope according to claim 5, Shroff et al. further teaches wherein the aperture changing device comprises a rotatable aperture ring (Paragraphs 42-50).
Regarding Claim 7, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches wherein the first spatial filter device comprises a programmable spatial light modulator (Paragraphs 42-50).
Regarding Claim 8, Shroff et al. teaches the TIRFM-capable microscope according to claim 5, Shroff et al. further teaches wherein the programmable spatial light modulator comprises a spatial transmission light modulator (Paragraphs 42-50).
Regarding Claim 9, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches wherein the first spatial filter device comprises a spatial reflection light modulator (Paragraphs 42-50).
Regarding Claim 10, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches wherein the second spatial filter device comprises one of a programmable spatial transmission or a reflection light modulator (Paragraphs 42-50).
Regarding Claim 11, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches wherein one or more of the first projection lens system, the second projection lens system and the first spatial filter device are at least partially arranged movably along the first optical path such that the first spatial filter device can be brought from the first configuration into a second configuration in which the first spatial filter device is arranged in a plane conjugate to the focal plane (FP) of the objective (Paragraphs 42-50).
Regarding Claim 12, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches: a third projection lens system configured to conjugate the first spatial filter device to the focal plane (FP) of the objective; and a switching optical unit arranged between the first spatial filter device and the objective, the switching optical unit being configured to switch the optical path between the second projection lens system and the third projection lens system (Paragraphs 42-50).
Regarding Claim 13, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches: a second incoherent light source configured to generate and emit incoherent excitation light; wherein the first light source and the second light source are each oriented towards the first spatial filter device, wherein the first spatial filter device comprises a digital mirror device having pivotable micro mirror elements and in a first pivot position of the micro mirror elements, direct excitation light from the first light source and, in a second pivot position of the micro mirror elements, direct excitation light from the second light source into the first optical path (Paragraphs 33-34; Paragraphs 42-50).
Regarding Claim 14, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches wherein at least one of the first light source and the second light source comprises one or more LEDs (Paragraph 29; Paragraphs 33-34; Paragraphs 42-50).
Regarding Claim 15, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches wherein the first light source and the second light source comprise a light bulb and a light conductor (Paragraph 29; Paragraphs 33-34; Paragraphs 42-50).
Regarding Claim 16, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches wherein the first light source and the second light source comprise a laser light source and a dynamic diffuser (Paragraph 29; Paragraphs 33-34; Paragraphs 42-50).
Regarding Claim 17, Shroff et al. teaches the TIRFM-capable microscope according to claim 1, Shroff et al. further teaches a method for operating a TIRFM-capable microscope according to claim 1, that the method comprising using a search pattern sequence of two-dimensional patterns on the first spatial filter device to find a center of the back focal plane (BFP) of the objective, each of which has a single small pixel cluster for conveying excitation light on the first optical path, which is moved within the search pattern sequence over search paths, wherein locations are noted at which the luminescence of the fluorescent light returning from the objective have maxima, and a center of a circle on which lie the multiple maxima of the luminescence that have been found is ascertained as the center of the back focal plane of the objective (Paragraph 29; Paragraphs 33-34; Paragraphs 42-50).
Regarding Claim 18, Shroff et al. teaches the method according to claim 17, Shroff et al. further teaches wherein the search pattern is a straight search pattern (Paragraph 29; Paragraphs 33-34; Paragraphs 42-50; teaches scanning patterns).
Regarding Claim 19, Shroff et al. teaches the method according to claim 17, Shroff et al. further teaches wherein multiple search paths run at various angles from an edge to a center of the first spatial filter device (Paragraph 29; Paragraphs 33-34; Paragraphs 42-50; teaches scanning patterns).
Regarding Claim 20, Shroff et al. teaches the method according to claim 17, Shroff et al. further teaches wherein one or more of a sequence of search patterns with increasing fineness is run and a control search pattern is run after an initial rough determination of the center of the back focal plane (BFP) of the objective, in which the circle found is scanned radially from different directions to ascertain the maxima of the luminosity with a maximum sharpness to make a determination of the center (Paragraph 29; Paragraphs 33-34; Paragraphs 42-50; teaches scanning patterns, and determination of geometric centers using a scanning and fluorescent foci).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483